NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RADU DANIEL GRUMAZESCU,                         No.    15-72334

                  Petitioner,                    Agency No. A078-849-685

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Radu Daniel Grumazescu, a native and citizen of Romania, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for substantial evidence factual findings and review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s determination that Grumazescu is

removable under 8 U.S.C. § 1182(a)(6)(C)(i) due to having procured admission

through a fraudulent marriage, where the government presented clear and

convincing evidence that he did not intend to establish a life with his United States

citizen wife at the inception of their marriage. See Nakamoto v. Ashcroft, 363 F.3d

874, 881-82 (9th Cir. 2004) (in determining whether an alien entered into a

marriage for the purpose of procuring admission into the U.S., the focus of the

inquiry is whether the couple intended to establish a life together at the time they

were married; this court must affirm the IJ’s ruling unless the evidence is “so

compelling that no reasonable fact finder could fail to find the facts were as [the

alien] alleged”).

      The BIA did not err in considering evidence after the time of Grumazescu’s

marriage, because such evidence may “bear on the subjective intent of the parties

at the time they were married.” Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148

(9th Cir. 2005) (citation omitted).

      Grumazescu’s contention that the BIA improperly shifted the burden of

                                          2                                    15-72334
proof onto him is not supported by the record.

      We lack jurisdiction to consider Grumazescu’s unexhausted contentions that

the agency improperly relied on evidence in an arrest report, that he was not given

a proper individualized inquiry because his case was part of a series of cases

regarding alleged marriage fraud, and that the IJ improperly shifted the burden of

proof onto him. 8 U.S.C. § 1252(d)(1); see also Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (“[Section] 1252(d)(1) mandates exhaustion and therefore

generally bars us, for lack of subject-matter jurisdiction, from reaching the merits

of a legal claim not presented in administrative proceedings below.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      15-72334